248 U.S. 497 (1919)
BANK OF CALIFORNIA, NATIONAL ASSOCIATION,
v.
ROBERTS, TREASURER OF THE STATE OF CALIFORNIA.
No. 115.
Supreme Court of United States.
Submitted December 19, 1918.
Decided January 27, 1919.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
Mr. E.S. Pillsbury, Mr. F.D. Madison, Mr. Alfred Sutro and Mr. Oscar Sutro for plaintiff in error. Mr. A.D. Plaw was also on the brief.
Mr. U.S. Webb, Attorney General of the State of California, and Mr. Raymond Benjamin, Chief Deputy *498 Attorney General of the State of California, for defendant in error.
Per Curiam:
This case is controlled by the opinion in Bank of California v. Richardson, ante, p. 476. Indeed, it was submitted without briefs upon the briefs filed in that case. For the reasons stated in the previous case, therefore, the judgment here must be reversed and the case remanded for further proceedings not inconsistent with this opinion.
Reversed.